PER CURIAM.
In Stark v. Stark, 719 So.2d 390, 391 (Fla. 4th DCA 1998), this court affirmed Judge Brunson’s July 3, 1997, order denying the former husband’s various motions for contempt, which were treated in part as a petition for modification of child custody. While the appeal in Stark was pending, this court relinquished jurisdiction to allow the trial court to hear the former husband’s December 3, 1997, emergency petition seeking temporary modification of custody of the parties’ fourteen year old teenage son, Sean. The parties went before Judge McCarthy who granted the former husband’s petition transferring custody of Sean to the former husband by order dated April 8,1998.
We affirm the April 8, 1998, order because the former husband established by competent substantial evidence that there had been a substantial or material change in the conditions of the parties since entry of the July 3, 1997, order, and the best welfare of Sean would be promoted by the change in custody. See Schweinberg v. Click, 627 So.2d 548 (Fla. 5th DCA 1993).
AFFIRMED.
POLEN, STEVENSON and HAZOURI, JJ., concur.